I am extremely happy to take part in the seventy-first session of the General Assembly as the President of Sri Lanka.
I would like to convey the current situation in my country. For the past 20 months, my leadership has helped usher in a new era of social, political and economic transformations in my country. Before I came to power, people in my country were living in fear and suspicion. I have laid the foundation for strengthening the rule of law and restoring democratic rights for the people of Sri Lanka so that they can live happily in a free and democratic society. My Government seeks to make the people of Sri Lanka among the happiest people on Earth. To that end, we have taken steps to strengthen freedom and democracy while achieving economic prosperity. The Government is committed to making the people of Sri Lanka a developed nation.
Poverty is a global challenge. I am determined to alleviate poverty in my country. I have therefore declared 2017 to be the Year of Eliminating Poverty in Sri Lanka. I have developed a basic platform to help people emerge from poverty in a country that prioritizes economic progress. The 2030 Agenda for Sustainable Development serves as the guiding principles for all nations and institutions, led by the United Nations, to bring about the economic, social and environmental transformations that will make the world a better place. In that regard, we recognize that economic development plays a key role, and that environmental sustainability, particularly the Paris Agreement on Climate Change, will remain a main pillar in our endeavour to bring about the necessary changes in my country. With the educated younger generations in mind, Sri Lanka’s national development strategy will give prominence to building a green and innovation-based economy through progressive reforms and planning.
As an island nation, Sri Lanka wishes to make maximum use of its ocean resources, with a new emphasis on ocean research, tourism, fisheries and marine resources. The Government seeks to further improve the free health-care and education systems, while providing greater technology to agriculture and domestic industry, so as to ensure that our people live better lives.
In many parts of the world, we see the unfortunate proliferation of anger, hatred, brutality and conflict. I would say that contemporary society is experiencing a crisis of morality. I believe that all States should heed the cry for moral values and that every society must dedicate itself to raising the level of positive moral values.
Sri Lanka is a Buddhist country where Theravada Buddhism is practiced. The teachings of the Buddha help us find solutions to many of the burning issues of the contemporary world. Similarly, I am sure that the wisdom offered by the great world religions — such as Christianity, Hinduism, Islam and others — can help us today. I am therefore of the view that we as States must strengthen and foster those religions and philosophies that help us look inward.
I take this opportunity to draw the attention of this gathering to a significant obstacle in our progress as the world community, that is, the menace of drugs and intoxicants that has beset society, including youth and schoolchildren. As the President of Brazil pointed out (see A/71/PV.8), illicit drugs have become the most serious challenge faced by society today. While endorsing his ideas, I would urge the world community, the United Nations and all States to commit to fighting illegal drugs collectively and individually through a robust international programme that is more organized and stronger than the one currently in place.
On the domestic front, my Government has taken effective measures to strengthen democracy, the rule of law and good governance, paving the way for positive change to ensure that war will never again take place on the soil of my country, Sri Lanka. The reconciliation process under way today has taken lessons learned from the bitter experience of a brutal war that lasted three decades. The process will ensure that my country will never again see the cruelty of war or terrorism and that all communities will live peacefully in a rational and a free-thinking Sri Lanka. For that noble purpose, Sri Lanka welcomes the collaboration and blessings that it has received from international organizations and the international community.
Sri Lanka is a free, independent nation, and I intend to preserve and protect its sovereignty and territorial integrity, in line with the policies of all of the other nations gathered here today. As such, my country will seek its own recipe for the reconciliation process and the necessary transformation and reform efforts, based on respect for the essential indigenous thinking of the local people. Sri Lanka will adhere to a social democratic policy and work closely with the international community towards prosperity and wisdom, in line with the rest of the world.
Following the war that traumatized the nation for three decades, we have started the journey towards national reconciliation and lasting peace. However, we will not hurry; rather, we will tread each step with care, vigilance, patience and persistence. My beloved Sri Lanka has big dreams. I look forward to the blessings and collaboration of Member States to achieve them.
I thank the United Nations and its agencies for the ongoing support provided to Sri Lanka. I am honoured to mention the contributions made by the outgoing Secretary-General, Mr. Ban Ki-moon, in fostering international development and strengthening democracy and human rights. Those efforts are a blessing to humankind.
In conclusion, I wish to emphasize my commitment to empowering our youth with the best knowledge in the world. We are also embarking upon a reconciliation programme, with a view to Sri Lanka becoming an exemplary democracy in the world. My Government will fulfil its responsibilities towards its people, and I seek Member States’ assistance and blessings in that noble endeavour.
